DETAILED ACTION

Response to Arguments
Previous rejection under 35 USC 112(b) has been withdrawn in accordance with Applicants’ 

amendment.

Allowable Subject Matter
Claims 1-2, 5, 7-9, 13-16, 19, 21-23, 27-38  are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “a tenant-based receiver access policy that specifies at least one receiver tenant allowed to receive packets from the multicast service, wherein the plurality of routers are further configured to accept multicast join requests for joining a multicast group for the multicast service only from interfaces of the plurality of multicast receiver routers that are associated with the at least one receiver tenant specified by the tenant-based receiver policy”, in combination of rest of claim limitations of claim 1.
Independent claim 15 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “accepting multicast join requests for joining a multicast group for the multicast service only from interfaces of a plurality of multicast receiver routers that are associated with the at least one receiver tenant specified by the tenant-based receiver policy; and accepting only packets to the multicast service that are sent by the specified multicast source router”, in combination of rest of claim limitations of claim 15.
Independent claim 31 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “accepting, by the plurality of routers and based on the multicast access control policies, multicast join requests for joining a multicast group for 
Dependent claims 2, 5, 7-9, 13-14, 29-30 are allowed based on the same reasons as noted for claim 1. Dependent claims 16, 19, 21-23, 27-28 are allowed based on the same reasons as noted for claim 15. Dependent claims 32-38 are allowed based on the same reasons as noted for claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG SHAO/             Examiner, Art Unit 2461                                                                                                                                                                                           

/JASON E MATTIS/             Primary Examiner, Art Unit 2461